                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                                           :        CIVIL ACTION
                                                         :
        v.                                               :
                                                         :
C/O GRIESMER, SGT. ALIMON,                               :
C/O WOODWARD, LT. KULL, M.                               :
NASH, JOHN E. WETZEL, C/O                                :
DALE SCHOENBERGER and PA                                 :
DEPT. OF CORRECTIONS                                     :        NO. 19-1587


                                       MEMORANDUM OPINION

Savage, J.                                                                               November 4, 2019

        Plaintiff Quintez Talley, a prisoner proceeding pro se and in forma pauperis, filed

this civil action asserting that the defendants violated the Americans with Disabilities Act

(ADA) and the Eighth and Fourteenth Amendments. 1 He also claims they breached a

settlement agreement in an unrelated matter when they punished him for manifesting his

mental illness and denied him psychological services. 2 He has sued the Pennsylvania

Department of Corrections (DOC), Secretary Wetzel, Lieutenant Kull, Sergeant Aleman,

Psychologist Nash, and Corrections Officers Griesemer, Schoeneberger, and

Woodward. 3


        1  May 29, 2019 Order (ECF No. 5). This is the twelfth of 14 civil actions that Talley has filed in this
district since 2018 against Department of Corrections (DOC) personnel and others working at prison
institutions.
        2   Talley states in the opening paragraph of his complaint that this action is authorized by the ADA
and Rehabilitation Act (RA), 29 U.S.C. § 701, but makes no further mention of the RA. Id. ¶ 1. The RA,
“the first federal statute to provide broad prohibitions against discrimination on the basis of disability, applies
only to programs and activities receiving federal financial assistance.” Yeskey v. Commw. of Pa. Dep’t of
Corrs., 118 F.3d 168, 170 (Pa. Commw. Ct. 1997). Talley does not allege that the DOC, a Pennsylvania
state agency, receives federal assistance. In addition, our analysis of Talley’s ADA claim would apply to
any RA claim because the RA is “substantially similar” to the ADA. Id.
      3 Compl. (ECF No. 2). Talley does not state Wetzel’s and Nash’s titles and misspells Aleman’s last

name. The correct titles and spellings are supplied by defendants.

                                                        1
        Defendants have moved to dismiss for failure to exhaust administrative remedies

pursuant to the Prison Litigation Reform Act (PLRA) and failure to state a claim. They

also invoke qualified and sovereign immunity. Because Talley fails to state any claims,

we shall grant the motion and dismiss the complaint. 4

                                             Background 5

        On May 1, 2017, Talley refused to return a razor after Griesemer verbally harassed

him and called him names. 6 Woodward and Schoeneberger attempted to use Talley’s

breakfast tray “as a bargaining chip in exchange for the razor.” 7 Talley responded by

cutting himself and stating that he would kill himself. 8 They offered to allow him to speak

to Kull, but he still refused to relinquish the razor. 9 When Nash and Aleman arrived, Talley

told them he was suicidal and would not surrender the razor until he was allowed to report

Griesemer. 10 After Nash and Aleman left, Aleman returned wearing a rubber glove and

“insisting” that Talley relinquish the razor. 11 Aleman’s “primary concern remained with

[Talley] giving up the razor.” 12 Talley continued to refuse, and Aleman left to inform Kull. 13


        4 Talley argues that passing mandatory screening of his complaint under 28 U.S.C. §§ 1915(e) and
1915A prohibits defendants from later filing a motion to dismiss under Federal Rule of Civil Procedure
12(b)(6). Pl.’s Brief Response to Defs.’ Mot. to Dismiss at 2 (ECF No. 16); see also May 29, 2019 Order.
He is wrong. Defendants may move to dismiss any claims that survive the court’s preliminary screening.
See, e.g., Moore v. Middlesex Cty. Prosecutors Office, 738 F. App’x 100, 102 (3d Cir. 2018) (noting district
court dismissed claim under Rule 12(b)(6) after allowing it to proceed beyond § 1915A screening).
        5 The following facts are taken from the complaint and attached documents. For the purposes of

this motion, they are considered as true.
        6   Compl. ¶¶ 6-9, 11.
        7   Id. ¶ 11.
        8   Id. ¶ 12.
        9   Id. ¶ 14.
        10   Id. ¶¶ 15-16, 19.
        11   Id. ¶ 20.
        12   Id. ¶ 19.
        13   Id. ¶ 20.

                                                     2
While performing medication rounds, Nurse George saw Talley cutting himself and went

to retrieve Kull. 14

        When Kull arrived and Talley reported Griesemer’s name-calling, Kull suggested

it was accurate. 15 George returned and attempted to clean Talley’s cuts, but Kull initially

insisted that George clean them through the cell door. 16 Talley objected and was treated

in the medical triage area instead. 17

        Talley appeared before Hearing Examiner Yodis for a misconduct hearing on May

11, 2017, on charges arising out of the incident. 18 Talley pled not guilty and claimed that

Griesemer, Schoeneberger and Woodward demonstrated “deliberate indifference” by

leaving him bleeding in his cell for over an hour. 19 The misconduct was dismissed due to

Talley’s “self-injurious behavior.” 20

        Talley alleges that the DOC, Wetzel and Griesemer violated the ADA and the

Eighth and Fourteenth Amendments, and breached the Settlement Agreement and

General Release (Settlement Agreement) in Disability Rights Network of Pennsylvania v.

Wetzel, No. 1:13-CV-00635 (M.D. Pa. Jan. 9, 2015) (ECF No. 59) when they charged him

with misconduct for cutting himself.                  He also claims that Griesemer, Woodward,




        14   Id. ¶ 21. It is not clear if “George” is the first or last name of Nurse George, a non-party.
        15   Id. ¶ 22.
        16   Id. ¶ 23.
        17   Id. ¶¶ 24-25.
        18   Id. Ex. 1 at 4.
        19   Id. Ex. 1 at 2, 4.
        20   Id. Ex. 1 at 4.

                                                         3
Schoeneberger, Kull, Aleman and Nash violated the ADA and the Eighth and Fourteenth

Amendments when they failed to provide him access to a mental health professional. 21

        Defendants move to dismiss for failure to exhaust administrative remedies

because Talley failed to follow the mandatory administrative process. 22 They also argue

that he fails to state a claim and that they are immune from suit.

                                           Standard of Review

        Pursuant to Rule 12(b)(6), a court may dismiss all or part of an action for “failure

to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). The complaint

must plead “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). The plaintiff must

allege facts that indicate “more than a sheer possibility that a defendant has acted

unlawfully.” Id. Pleading only “facts that are ‘merely consistent with’ a defendant’s

liability” is insufficient and cannot survive a motion to dismiss. Id. (quoting Twombly, 550

U.S. at 557).

        A conclusory recitation of the elements of a cause of action is not sufficient. Phillips

v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). The plaintiff must allege facts

necessary to make out each element. Id. (quoting Twombly, 550 U.S. at 563 n.8). In

other words, the complaint must contain facts which, if proven later, support a conclusion

that the cause of action can be established.


        21   Id. ¶¶ 29-35. The ADA claims are brought against Defendants in their official capacity only. Id.
¶ 29 n.3.
        22Because the exhaustion issue arises from indisputably authentic documents, we may decide it
without converting the motion to one for summary judgment. Spruill v. Gillis, 372 F.3d 218, 228 (3d Cir.
2004) (exhaustion “turn[ed] on indisputably authentic documents related to [prison] grievances,” which the
court may consider without converting a motion to dismiss into a motion for summary judgment).

                                                      4
       In assessing the sufficiency of a complaint, a court must: (1) identify the elements

of the causes of action; (2) disregard conclusory statements, leaving only factual

allegations; and (3) assuming the truth of those factual allegations, determine whether

they plausibly give rise to an entitlement to relief. Palakovic v. Wetzel, 854 F.3d 209, 220

(3d Cir. 2017) (internal quotation marks and citations omitted) (quoting Burtch v. Millberg

Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011)).

                                                Analysis

       Defendants argue that Talley failed to exhaust his administrative remedies under

the PLRA. 23 Exhaustion is not a jurisdictional requirement. Nyhuis v. Reno, 204 F.3d 65,

69 n.4 (3d Cir. 2000).

       Defendants point out that Talley never filed a grievance pursuant to DC-ADM 804,

“Inmate Grievance System,” about the events in question. But, that policy statement

provides:

                  Issues concerning a specific inmate misconduct charge [or]
                  statements written within a misconduct . . . will not be
                  addressed through the Inmate Grievance System and must
                  be addressed through Department policy DC-ADM 801,
                  “Inmate Discipline” . . . . Issues other than specified
                  above must be addressed through the Inmate Grievance
                  System.

DC-ADM 804 § 1.A.7 (emphasis in original).

       Talley was charged with misconduct for refusing to return the razor and threatening

to cut any prison personnel who attempted to take it from him. 24 He defended against

the charge on the bases that the correctional officers were deliberately indifferent when



       23   Defs.’ Memo. in Supp. of Mot. to Dismiss (ECF No. 10) at 5-8.
       24
            Compl. Ex. 1 at 1.

                                                     5
they left him alone in his cell while he continued to cut himself. He contends that he

should not have been charged for this self-injurious behavior. 25 The hearing examiner

found him not guilty and dismissed the charges. 26 It is not clear what, if anything,

remained to be addressed under DC-ADM 801. On the other hand, it is not clear that

Talley’s two-sentence response to the charges encompasses all the conduct at issue in

his complaint.

       Because it is unclear whether Talley exhausted his administrative remedies, we

consider the merits of his claims. See Hurst v. Snider, 530 F. App’x 168, 169 n.3 (3d Cir.

2013) (“Given the uncertainty regarding exhaustion, we have chosen to address the

substance of Hurst’s claims.”) (citing Nyhuis, 204 F.3d at 69 n.4); Gorrell v. Yost, 509 F.

App’x 114, 117 n.1 (3d Cir. 2013) (“Although the defendants argued that Gorrell had failed

to exhaust his administrative remedies for this claim, the District Court chose to dismiss

his claim without resolving the issue of exhaustion.”) (citing Nyhuis, 204 F.3d at 69 n.4).

                                         ADA Claims

       The ADA makes it unlawful for public entities, including prisons, to discriminate

against the disabled in the provision of services, programs and activities. Disability Rights

N.J., Inc. v. Comm’r, N.J. Dep’t of Human Servs., 796 F.3d 293, 301 (3d Cir. 2015) (citing

Tennessee v. Lane, 541 U.S. 509, 517 (2004)); Chisholm v. McManimon, 275 F.3d 315,

325 (3d Cir. 2001) (citing Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998)). To state an

ADA claim, the plaintiff must allege “that he is a ‘qualified individual with a disability’ [and]

that he was excluded from a service, program, or activity of a public entity . . . because of



       25   Id. Ex. 1 at 2.
       26   Id. Ex. 1 at 4.

                                               6
his disability.”        Disability Rights N.J., Inc., 796 F.3d at 301 (quoting 42 U.S.C. §

12102(1)(A)). Mental illness is a disability under the ADA. 42 U.S.C. § 12102(1)(A).

       Talley first alleges that the DOC, Wetzel and Griesemer violated the ADA by

“punishing him in the same way other non-mentally ill inmates would have been punished”

after he cut himself. 27 However, the documents attached to Talley’s complaint show that

his mental illness was why he was not punished. Talley was charged with threatening

prison employees, refusing to obey orders, possession of contraband and destroying

state property because he refused to relinquish the razor and threatened to cut anyone

who opened his cell door. 28 But, because of his self-injurious behavior, a manifestation

of his mental illness, the hearing examiner found him not guilty and dismissed the charges

against him. 29

       Talley also alleges that Griesemer, Woodward, Schoeneberger, Kull, Aleman and

Nash        violated          the   ADA   by    denying     him     “psychological/psychiatric

services/programming . . . on account of his ‘disability’ (i.e., mental infirmity/SIB [self-

injurious behavior] and suicidal ideations).” 30 He claims that the defendants refused him

psychological services because he has a psychological problem. Talley does not allege

facts supporting this circular conclusion. In effect, he alleges only that the visits to his cell

by Psychologist Nash, Nurse George and others who attempted to stop him from cutting

himself constituted inadequate mental health treatment. 31 These allegations do not show



       27   Id. ¶ 29.
       28   Id. Ex. 1 at 2.
       29   Id. Ex. 1 at 4.
       30   Id. ¶ 31.
       31   Id. ¶¶ 11, 14-16, 18-21.

                                                7
that he received inadequate or no treatment “by reason of” his disability. See Brown v.

Pa. Dep’t of Corr., 290 F. App’x 463, 467 (3d Cir. 2008) (quoting 42 U.S.C. § 12132); see

also Brown v. Deparlos, 492 F. App’x 211, 215 (3d Cir. 2012). Therefore, he fails to state

a claim for violation of the ADA.

                                        Section 1983 Claims

        “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). The DOC, as a state agency, is not a “person” under § 1983.

Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 847 (3d Cir. 2014).

Nor do the facts pled by Talley establish a plausible constitutional violation against any

individual defendant. 32

                                    Eighth Amendment Claims

        Talley claims that bringing the misconduct charges violated the Eighth Amendment

because they were “punishment[ ] for manifestations of his mental illness . . . .” 33 The

Eighth Amendment prohibits punishment that “violates civilized standards of humanity

and decency.” Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997) (citing Young v.

Quinlan, 960 F.2d 351, 359 (3d Cir. 1992)).                  To state a claim under the Eighth

Amendment, a plaintiff must allege prison conditions that “deprived him of life’s minimum

necessities, that the deprivation was sufficiently serious, and that a prison official acted

with deliberate indifference in subjecting him to that deprivation.” Renchenski v. Williams,


        32 We have already dismissed all § 1983 claims against the individual defendants in their official
capacities. May 26, 2019 Order at 1.
        33   Compl. ¶ 29.

                                                    8
622 F.3d 315, 338 (3d Cir. 2010) (quotation omitted).          “False misconduct charges

themselves do not constitute the denial of ‘basic human needs, such as food, clothing,

shelter, sanitation, medical care and personal safety.’” Booth v. Pence, 354 F. Supp. 2d

553, 559 (E.D. Pa. 2005) (quoting Griffin, 112 F.3d at 709); see also Hagan v. Chambers,

No. 1:08-CV-1766, 2010 WL 4812973, at *15 (M.D. Pa. Nov. 19, 2010) (“A false

misconduct charge, standing alone, does not qualify as an Eighth Amendment violation.”)

(citing Griffin, 112 F.3d at 709) (additional citations omitted). Here, Talley does not allege

that the charges resulted in the denial of any basic necessity.

       Talley claims that the “refusal to contact psychological/psychiatric personnel” after

he threatened suicide and cut himself also violated the Eighth Amendment. 34 The Eighth

Amendment protection against cruel and unusual punishment extends to a prisoner’s right

to medical care. Estelle v. Gamble, 429 U.S. 97, 102, 103 (1976) (internal citations

omitted). Failure to provide adequate medical care violates a prisoner’s right to be free

from cruel and unusual punishment when it results from “deliberate indifference to a

prisoner’s serious illness or injury.” Id. at 104–05.

       To state an Eighth Amendment claim arising out of the failure to treat his medical

condition, Talley must plead sufficient facts that, if proven, would establish two elements:

(1) he had a serious medical need; and (2) prison officials were deliberately indifferent to

that need. Spruill, 372 F.3d at 235-36.

       A serious medical need is “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834


       34   Id. ¶ 33.

                                              9
F.2d 326, 347 (3d Cir. 1987); see also Atkinson v. Taylor, 316 F.3d 257, 272-73 (3d Cir.

2003). A medical condition is serious when the denial or delay of medical treatment

causes “unnecessary or wanton infliction of pain.” Monmouth Cty., 834 F.3d at 347.

       Deliberate indifference to a serious medical need is shown when: (1) a doctor

intentionally inflicts pain on a prisoner; (2) a prison official denies reasonable requests for

medical treatment, exposing the inmate to undue suffering or the threat of tangible

residual injury; or (3) an official intentionally refuses to provide care even though he is

aware of the need for such care. Spruill, 372 F.3d at 235. A prison official is deliberately

indifferent if he disregards a known excessive risk to the inmate’s health and safety. It is

not enough that the official is aware of facts from which an inference can be drawn that

the inmate is exposed to a substantial risk of serious harm. The official must actually

draw that inference. Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

       Talley’s allegations do not show deliberate indifference. On the contrary, they

demonstrate a lack of it. He claims that the defendants “left him in his cell unsupervised,

for over an hour” after he had cut himself, instead of providing him with access to a mental

health professional. 35 In contradiction to that allegation, he alleges that before he was

treated by a medical professional a number of prison personnel attempted to coax the

razor from him.         Schoeneberger, Woodward, Aleman, Nash, George and Kull tried

different methods to obtain the razor from him to prevent him from further cutting

himself. 36 Their “primary concern remained with [Talley] giving up the razor.” 37 After he




       35   Id. ¶ 32.
       36   Id. ¶¶ 11, 13-14, 16, 18, 20, 22.
       37   Id. ¶ 19.

                                                10
did so, George attempted to treat Talley’s superficial wounds in his cell. 38 Talley refused

to be treated in his cell and insisted on being treated in the medical facility. Consequently,

he was taken to medical triage where his cuts were cleaned. 39

       At most, Talley alleges a disagreement over his treatment. He believes he should

have been given access to “psychological/psychiatric personnel capable of evaluating”

him. 40 Instead, according to the complaint, the defendants attempted to coax him to give

up the razor, and after he did, they provided him medical treatment for his superficial

wounds. Disagreement as to proper treatment does not establish an Eighth Amendment

violation. Spruill, 372 F.3d at 235-36.

       The allegations in the complaint show that the defendants were not deliberately

indifferent to Talley’s suicidal threats and self-injurious behavior. Rather, as alleged by

Talley, they chose to handle them in a manner other than what he preferred. Thus, we

conclude Talley has failed to state an Eighth Amendment claim.

                                    Fourteenth Amendment Claims

       Talley alleges that lodging the misconduct charge violated the Fourteenth

Amendment’s Privileges and Immunities and Due Process Clauses. 41 He has not stated

a cause of action under either clause.

       The Privileges and Immunities Clause reads: “The Citizens of each State shall be

entitled to all Privileges and Immunities of Citizens in the several States.” U.S. CONST.

art. IV, § 2. It “prevents a State from discriminating against citizens of other States in



       38   Id. ¶ 23, Ex. 1 at 1.
       39   Id. ¶ 23.
       40   Id. ¶ 33.
       41   Id. ¶¶ 34-35.

                                                11
favor of its own.” Lee v. Minner, 458 F.3d 194, 197 (3d Cir. 2006) (quoting Hague v. CIO,

307 U.S. 496, 511 (1939)), abrogated on other grounds by McBurney v. Young, 569 U.S.

221 (2013). Talley fails to allege that he is a citizen of a state other than Pennsylvania,

let alone that he was treated differently for that reason.

       Talley also alleges that the misconduct charge violated the Fourteenth

Amendment’s Due Process Clause. 42 The due process analysis starts with determining

whether the liberty interest asserted is one that is protected by the Fourteenth

Amendment. Montanez v. Sec’y Pa. Dep’t of Corr., 773 F.3d 472, 482-83 (3d Cir. 2014)

(quoting Evans v. Sec’y Pa. Dep’t of Corr., 645 F.3d 650, 663 (3d Cir. 2011)). If it is a

protected interest, we must then determine what process is necessary to protect it.

Newman v. Beard, 617 F.3d 775, 783 (3d Cir. 2010) (citation omitted). If the interest is

not protected, no process is necessary. Thus, at the threshold, the plaintiff must establish

that he had a protected liberty interest that triggered due process rights. See Fraise v.

Terhune, 283 F.3d 506, 522 (3d Cir. 2002) (finding that succeeding on a due process

claim requires demonstrating that the plaintiff was deprived of a liberty interest).

       Prisoners have no Fourteenth Amendment right to be free “from being falsely or

wrongly accused of conduct which may result in the deprivation of a protected liberty

interest.” Willey v. Kirkpatrick, 801 F.3d 51, 63 (2d Cir. 2015) (quotation omitted). The

Due Process Clause is satisfied where the prisoner receives an opportunity to be heard

and defend against the improper misconduct charges. Smith v. Mensinger, 293 F.3d 641,

653-54 (3d Cir. 2002). “[M]ere allegations of falsified evidence or misconduct reports,




       42   Id. ¶ 34.

                                             12
without more, are not enough to state a due process claim.” Id. (citing Freeman v.

Rideout, 808 F.2d 949 (2d Cir. 1986)).

      The allegations in the complaint show that Talley received due process. He had a

hearing before a hearing examiner where he was permitted to provide his version of the

events giving rise to the misconduct charges. 43 He pled not guilty on account of his self-

injurious behavior and the hearing examiner agreed. 44 He was found not guilty, the

charges were dismissed, and he received no punishment. 45 Thus, Talley has failed to

state a Fourteenth Amendment violation.

                                    Breach of Contract Claim

      In the interest of convenience and judicial economy, we exercise our supplemental

jurisdiction and consider Talley’s state law breach of contract claim based upon this same

misconduct charge. Talley claims that the DOC and Wetzel breached the Settlement

Agreement in Disability Rights Network of Pennsylvania v. Wetzel by charging him with

misconduct for cutting himself. He points to paragraph 27, which provides:

                 An inmate who engages in Self-harm will not be subject to
                 discipline for that behavior. Further, there will be no discipline
                 for the possession or destruction of materials used for Self-
                 harm unless such a sanction is approved by the Hearing
                 Examiner Supervisor. Prior to approving a sanction for
                 possession of contraband within this context, the Hearing
                 Examiner Supervisor will consult with the Department’s Chief
                 Psychologist to determine the appropriateness of any such
                 sanction. 46




      43   Id. Ex. 1 at 2, 4.
      44   Id.
      45   Id. Ex. 1 at 4.
      46   Settlement Agreement at ¶ 27.

                                                13
       Even assuming Talley has standing to enforce the Settlement Agreement, it was

not breached in this case. Although Talley was charged with destruction of state property

and possession of contraband, he was found not guilty due to his self-injurious behavior. 47

He was not disciplined. 48 Thus, he has failed to state a claim for breach of the Settlement

Agreement.

                                       Conclusion

       Because Talley failed to state any claims, his complaint is dismissed with prejudice

in its entirety pursuant to Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. §

1915(e)(2)(B)(ii). Any attempt to amend would be futile.




       47   Compl. Ex. 1 at ¶ 4.
       48   Id.

                                            14
